 SWANSON'S, INC.407nation as encourages or discourages membership in a labor organization is pro-scribed "And, as theBoard hasheld, it does not follow from the fact that a umonhas instigated employer action impairing an employee's employment status that suchaction tendsto encourageor discourage union membership if, as in this ease, it isotherwise clear that the action was urged and taken "for reasons unrelated to unionmembership or the performance of union obligations " 8Finally, assuming the dispute was settled independently of any agreement, I wouldreach the same conclusionHere, as stated above, no question of representation isinvolved nor is it claimed that discriminatory motives played any part in the Com-pany's decision to move and the resolution of the seniority issueIn these circum-stances the Company was free to establish any system of seniority, or no senioritysystem at all, without violating theActIt is the theme of the General Counsel's brief the Company would have adopted a.companywide seniority system, under which the Jersey City men would have re-tained their seniority, but for the unlawful delegation of authority over seniority toLocal 560 1 have already found the evidence does not support any such findingNor do the cases cited 9 support the General Counsel's theory for they are plainlydistinguishableIn theJAM Lodge 727case 10 the Board held the enforcement ofseniority provisions penalizing the employees for exercising their right to be repre-sented by a union of their own choosing was discriminatory in that it discouragedmembership in such unionTheRichardscase 11 did not involve any contract andas the court stated "Reduced to simplest concepts, the case is one of an employerdischarging employees in order to replace them with men favored by the union "These cases bear no relation to the facts and law of the present caseFor the reasons stated above, I find that the Respondents have not engaged inunfair labor practices as alleged in the complaint in this proceeding[Recommendations omitted from publication I8Amourcase,supra International Longshoremen's and Warehousemen's TJaion, LocalNo 10, Ind, etc (Pa(,ific Maritime Association),121 NLRB 938,Daugherty Coripany,Inc,112 NLRB 986, 9899 The General Counsel discusses at some length the finding of unfair labor practices bythe Trial Examiner inReich DairyIR-496I think it sufficient to say that while I ambound to follow Board precedent, that obligation does not extend to findings, conclusions,or recommendations contained in intermediate reports10 123 NLRB 627iiN L R.B v Beth E Richards 4/b/a .Freaghtlines Equipment Company,265 1+' 2d855, 861 (CA 3)Swanson's,Inc.andInternational Brotherhood of Firemen andOilers,AFL. °-CIO.CasesNos 1O-CA-3410, 10-CA-3537, and10-CA-3573November 07, 1959DECISION AND ORDEROn April 22, 1959, Trial Examiner Max M Goldman issued hisIntermediate Report in the above-entitled proceeding, finding thatthe Respondent had engaged in and was engaging in certain unfairlabor practices and recommending that it cease and desist therefromand take certain affirmative action, as set forth in the copy of theIntermediate Report attached heretoThereafter, the Respondentfiled exceptions and a supporting briefThe Board has reviewed the rulings made by the Trial Examinerat the hearing and finds that no prejudicial error was committed.The rulings are hereby affirmedThe Board has considered theIntermediate Report, the exceptions and brief, and the entire record125 NLRB No 48 408DECISIONS OF NATIONAL LABOR RELATIONS BOARDin the case, and hereby adopts the findings, conclusions, and recom-mendations of the Trial Examiner, with the following additions andmodifications.1.As set forth in detail in the Intermediate Report, a group offour employees met with Swanson, .Respondent's president, on August12, 1958, and in the ensuing discussion Swanson stated that, if hewished, he could lay off present employees and hire men who hadworked for him at a former plant and who would have more seniority.In view of Respondent's antecedent illegal conduct to discourageemployee support of the Union and as this remark was part of adiscussion of ways by which employees could get out of the Union,we find, in agreement with the Trial Examiner, that the above state-ment was, in such context, a threat to replace employees if they con-tinued to support the Union and was, therefore, a violation of Section8(a) (1) of the Act.2.We also agree with the Trial Examiner that the Respondent'sdischarge of Douglas Johnson on June 9, 1958, violated Section8(a) (3) and (1) of the Act.'However, in reaching this conclusion,we rely not only on Swanson's statement on August 12, 1958, com-plaining that Johnson had come back from a previous layoff workingfor the Union, but in addition on: (a) The Respondent's other illegalantiunion activity, including Swanson's illegal interrogation of John-son on his being rehired in May 1958; (b) the fact that Johnson wasone of the most active union advocates and that Respondent wasaware of this; and (c) the fact that at the hearing Swanson, Walton,Haliday, and Gustofson gave varying and inconsistent explanationsof why Johnson was discharged.THE REMEDYThe Trial Examiner found that the layoffs of Peck, Berry, andLong violated Section 8 (a) (3) and (1) of the Act and recommended,inter alia,that Respondent be ordered to offer them immediate andfull reinstatement.There is evidence in the record that followingthe discrimination against these employees there was a curtailmentof Respondent's operations because of economic difficulties.Under'The Respondent contends that the complaint and the supporting charge In ease No.10-CA-3573 improperly allege the discriminatory discharge of Johnson.In support of itsposition it relies upon the fact that,although the charge in Case No.10-CA-3410 alsoalleged that Johnson had been illegally discharged,the Regional Director had dismissedthe Section 8(a) (3) allegations of that charge relating to Johnson, with no appeal beingtaken from his ruling.Under such circumstances,the legality of Johnson'sdischargecannot,the Respondent argues,be revived in the later charge and included in the com-plaint.We find no merit in the Respondent's position, for the charge in Case No.10-CA-3573 was timely filed with respect to Johnson's discharge, and the principle ofres jvdicate,which, in effect. Respondent is seeking to apply here,isnot applicablewhere a prior charge is dismissed before a hearing or adjudication on the merits. SeeTaylor Forge and PipeWorks,113 NLRB 093, 705;TextileMachine Works,Inc.,96NLRB 1333, 1335, footnote1; Jersey City Welding & MachineWorks,Inc.,92 NLRB510, footnote 2. SWANSON'S, INC.409these circumstances, we shall order that the Respondent offer Peck,Berry, and Long immediate and full reinstatement to their formeror substantially equivalent positions, without prejudice to their sen-iority and other rights and privileges, and, in the event that there isinsufficient work for all these employees, the Respondent shall dismissall persons newly hired subsequent to the Respondent's discriminatoryaction on August 14, 1958. If there is not then sufficient work avail-able for the remaining employees including those offered reinstate-ment, all available positions shall be distributed among them withoutdiscrimination because of union membership or activity, in accordancewith the system of seniority or other nondiscriminatory practiceheretofore applied by the Respondent in the conduct of its business.Respondent shall place those employees, if any, for whom no em-ployment is available after such distribution on a preferential list,with priority in accordance with such system of seniority or othernondiscriminatory practice heretofore applied by the Respondent inthe conduct of its business, and thereafter offer them reinstatementas such employment becomes available and before other persons arehired for such work.The possibility that one or more of the threeemployees discriminated against on August 14, 1958, might have beenlaid off in a subsequent reduction in work force, even absent theRespondent's unfair labor practices, will be taken into considerationin determining the backpay due these employees, in compliance withour Order.ORDERUpon the entire record in this case, and pursuant to Section 10(c)of the National Labor Relations Act, as amended, the National LaborRelations Board hereby orders that the Respondent, Swanson's, Inc.,Monroe, Georgia, its officers, agents, successors, and assigns, shall:1.Cease and desist from :(a)Discouraging membership in International Brotherhood ofFiremen and Oilers, AFL-CIO, or any other labor organization ofits employees, by discriminating against them in regard to their hireor tenure of employment or any term or condition of employment.(b) Interrogating any employee, or seeking information from him,with respect to his membership or interest in, sympathy for, or otheractivities on behalf of, any labor organization in a manner constitut-ing interference, restraint, or coercion in violation of Section 8(a) (1)of the Act.(c)Threatening to close its plant if its employees join or otherwisesupport the International Brotherhood of Firemen and Oilers, AFL-CIO, or any other labor organization.(d)Threatening to discharge employees if they continue to remainas members of, or otherwise continue to support, a labor organization. 410DECISIONS OF NATIONAL LABOR RELATIONS BOARD(e)Refusing to bargain collectively with the International Broth-erhood of Firemen and Oilers, AFL-CIO, as the duly certified ex-clusive bargaining representative of its employees in the followingappropriate unit : all production and maintenance employees andtruckdrivers employed by Swanson's, Inc., Monroe, Georgia, excludingoffice and clerical employees, professional employees, and supervisorsas defined in the Act.(f) In any other manner interfering with, restraining, or coercingits employees in the exercise of their right to self-organization, toform, join, or assist labor organizations, including the InternationalBrotherhood of Firemen and Oilers, AFL-CIO, to bargain collec-tively through representatives of their own choosing, to engage in con-certed activities for the purposes of collective bargaining or othermutual aid or protection, or to refrain from any or all such activities,except to the extent that such right may be affected by an agreementrequiring membership in a labor organization as a condition of em-ployment, as authorized in Section 8(a) (3) of the Act, as modifiedby the Labor-Management Reporting and Disclosure Act of 1959.2.Take the following affirmative action which the Board finds willeffectuate the policies of the Act :(a)Offer Douglas Johnson immediate and full reinstatement to hisformer or substantially equivalent position, without prejudice to hisseniority or other rights and privileges, and make him whole for anyloss of pay he may have suffered by reason of the discriminationagainst him, in the manner set forth in the section of the IntermediateReport entitled "The Remedy."(b)Offer John Peck, Lester Berry, and Manuel W. Long immedi-ate and full reinstatement to their respective former or substantiallyequivalent positions, without prejudice to their seniority and otherrights and privileges, and make each of them whole for any lossof pay he may have suffered by reason of the discrimination againsthim in the manner set forth in the section of the Intermediate Reportentitled "The Remedy," as modified in our Decision and Order herein.(c)Preserve and make available to the Board or its agents uponrequest, for examination and copying, all payroll records, social se-curity payment records, timecards, personnel records and reports, andallother records necessary or appropriate to an analysis of theamounts of backpay due and the rights of employment under theterms of this Order.(d)Upon request, bargain collectively with the InternationalBrotherhood of Firemen and Oilers, AFL-CIO, as the exclusiverepresentative of the employees in the above-described appropriateunit, and, if an agreement is reached, embody such understandingin a signed agreement. SWANSON'S, INC.411(e)Post at its plant at Monroe, Georgia, copies of the notice at-tached hereto marked "Appendix." 2Copies of such notice, to befurnished by the Regional Director for the Tenth Region, shall, afterbeing duly signed by an authorized representative of the Respondent,be posted immediately upon receipt thereof, and be maintained by itfor a period of 60 consecutive days thereafter in conspicuous places,including all places where notices to employees are customarily posted.Reasonable steps shall be taken by the Respondent to insure that saidnotices are not altered, defaced, or covered by any other material.(f)Notify the said Regional Director in writing, within 10 daysfrom the date of this Order, what steps Respondent has taken tocomply herewith.MEMBER RODGERS took no part in the consideration of the aboveDecision and Order.2 In the event that this Order is enforced by a decree of a United States Court ofAppeals, there shall be substituted for the words "Pursuant to a Decision and Order" thewords "Pursuant to a Decree of the United States Court of Appeals, Enforcing an Order."APPENDIXNOTICE TO ALL EMPLOYEESPursuant to a Decision and Order of the National Labor RelationsBoard, and in order to effectuate the policies of the National LaborRelations Act, as amended, we hereby notify our employees that :WE WILL NOT discourage membership in the InternationalBrotherhood of Firemen and Oilers, AFL-CIO, or any otherlabor organization, by discriminating in regard to the hire ortenure of employment or any term or condition of employment ofany of our employees.WE WILL NOT (1) question any employee, or seek informationfrom him, with respect to his membership or interest in, sympa-thy for, or other activities on behalf of, any labor organization ina manner constituting interference, restraint, or coercion in viola-tion of Section 8(a) (1) of the Act; (2) threaten to close theplant if our employees join or otherwise support a labor organiza-tion; or (3) threaten to discharge employees if they remain in orcontinue to support a labor organization.WE WILL NOT in any other manner interfere with, restrain, orcoerce our employees in the exercise of their right to self-organiza-tion, to form a labor organization, to join the InternationalBrotherhood of Firemen and Oilers, AFL-CIO, or any otherlabor organization, to bargain collectively through representa-tives of their own choosing, and to engage in concerted activitiesfor the purpose of collective bargaining or other mutual aid or 412.DECISIONSOF NATIONALLABOR RELATIONS BOARDprotection, or to refrain from any and all such activities, exceptto the extent that such right may be affected by an agreementrequiring membership in a labor organization as a condition ofemployment, as authorized in Section 8(a) (3) of the Act, asmodified by the Labor Management Reporting and DisclosureAct of 1959.WE WILL offer Douglas Johnson, John Peck, Lester Berry, andManuel W. Long immediate and full reinstatement to their for-mer or substantially similar positions without prejudice to theirseniority and other rights and privileges and make them whole forany loss of pay suffered as a result of the discrimination againstthem.WE WILL, upon request, bargain collectively with the Interna-tional Brotherhood of Firemen and Oilers, AFL-CIO, as theexclusive representative of all the employees in the followingappropriate unit :All production and maintenance employees and truck-drivers employed by Swanson's, Inc., Monroe, Georgia, ex-cluding office and clerical employees, professional employees,and supervisors as defined in the Act.All our employees are free to become, remain, or refrain frombecoming or remaining members of any labor organization, except tothe extent that such right may be affected by an agreement requiringmembership in a labor organization as a condition of employment, asauthorized in Section 8 (a) (3) of the Act, as modified by the TaborManagement Reporting and Disclosure Act of 1959.SWANSON'S, INC.,Employer.Dated----------------By--------------------------------------(Representative)(Title)This notice must remain posted for 60 days from the date hereof,and must not be altered, defaced, or covered by any other material.INTERMEDIATE REPORT AND RECOMMENDED ORDERSTATEMENT OF THE CASEThis proceeding against Swanson's,Inc.,herein called the Respondent,involvesSection 8(a)(1), (3), and (5)allegations,and was initiated by the InternationalBrotherhood of Firemen and Oilers,AFL-CIO,herein called the Charging Partyor the Union.The parties neither presented oral argument at the close of thehearing nor filed briefs.Upon the entire record in the case, the Trial Examiner makes the following:FINDINGS of FACT1.THE BUSINESS OF THE RESPONDENTThe Respondent, Swanson's, Inc., a Georgia corporation, maintains its principaloffice and place of business at Monroe, Georgia, where it is engaged in the fabrica- SWANSON'S, INC.413Rion and sale of metal products.During the year ending August 1958, the Re-spondent sold and shipped products valued at more than $50,000 directly to cus-tomers located outside the State of Georgia. It is found that the Respondent isengaged in commerce within the meaning of the Act.II.THE LABOR ORGANIZATION INVOLVEDThe Charging Party, International Brotherhood of Firemen and Oilers, AFL-CIO,is a labor organizationwithin the meaning of the Act.III.THE UNFAIR LABOR PRACTICESA. The issuesThe issues presented are whether the Respondent engaged in specified acts andconduct in violation of Section 8(a)(1), discriminated against Douglas Johnsonon June 9, 1958,1 and John Peck, Lester Berry. and Manuel W. Long on August 14,1958, in violation of Section 8(a)(3) and refused to bargain beginning June 13,1958, in violation of Section 8(a)(5) of the Act.B. The eventsThe Union did not conductan organizingcampaign among the Respondent'semployees.The employees themselves contacted E. G. Bartlett, International rep-resentative of the Union.In about May 1958, Leonard F. Swanson, president of the Respondent, who leftJamestown, New York, where he had operated a plant for many years under thename of SwansonMachine Corporation, because, among other reasons, he becametoo involved with a labor organization, interviewed Douglas Johnson, an allegeddiscriminatee, for reemployment after a layoff in February 1958.During the courseof this interview, which occurred prior to Johnson's reemployment, Johnson ex-plained that he had not looked for other employment as he expected to return tothe Respondent's plant.Swanson replied that he did know about that and statedthat he had heard that Johnson was one of the union men. Johnson, who hadsigned a union card in February, declared that he was not a union man. Swansoncontinuedthat he had come,out from under aunionat Jamestown, and that hewould never work undera union again.While former employee Samuel E. Norris was in a layoff status for several weeksduring the spring, Foreman Emil Gustofson, who Norris considered a good friend,came out to Norris' house to borrow a plow.During the course of this incident,Gustofson declared that he had heard that Norris had signed a union card, andNorris admitted that he had.Gustofson stated that he was disappointed in Norris.According to Gustofson they had always been friends, Norris had stated he wouldnever sign a card, and he, Gustofson, did not report this incident to anyone.Gustofson was out to Norris' house during this layoff period on a second occasionto borrow another plow when he told Norris that he needed Norris at the plantand suggested that Norris see Swanson.When Norris was interviewed at the plant office by Swanson,Swansoninquiredof Norris as to how he felt about the Union.Norris replied that if Swanson wanteda unionat the plant he would join it and that if Swanson did not want a union atthe plant he would not join the Union. Swanson stated that it was on accountof a union that he leftmen in Jamestownwho'needed jobs.2Norris was reemployed, and at the plant several weeks thereafter Gustofson askedNorris how he felt about the Union.Norris replied that a goodunionwas all rightbut that a bad union was an enemy to the country.Gustofson also asked Norrisif he knew when the nextunion meeting wasto be held and Norris replied that hedid not know.A representationelectionwas heldamongthe Respondent's employees on May 23.Sometimeprior thereto, according to the credible testimony of then employeeErnest Frost, Gustofson stated that the Union could paint a pretty picture, but thathe did not think Swanson would allow the Union to come into the plant.3 Shortly1A summary of the Respondent's records shows that Johnson was laid off on June 2, 1958.'Swanson did not impress the Trial Examiner as a reliable witness.His testimonythat he did not discuss union matters or activities with Norris on this occasion is notcredited.5Upon the basis of the Trial.Examiner's observations,Gustofson did not give theimpression of a reliable witness.His denial as to this incident is not credited. 414DECISIONS OF NATIONAL LABOR RELATIONS BOARDbefore the election,Gustofson also approached Frost, Johnson, and employeeJunior Brown, with a newspaper article and stated that some people who had joinedsome labor organization had been laid off, and that their furniture had been takenaway from them.Gustofson then pointed out to the men what a union will cause,and further that if they broughta union inat the plant Swanson would probablyclose the doors. Johnson declared that there was one good thing, his furniture waspaid for.As already noted, a representation election was held among the Respondent'semployees on May 23. This election was held in Case No. 10-RC-4122 and theUnion secured a majority vote. Swanson testified that he had certain informationas to matters reflecting upon the conduct of the Union and that sometime prior tothe election he had filed a charge against the Union involving certain threats.Thischarge was withdrawn prior to the election.No objections were filed after theelection and on June 3, the Union was certified as the collective-bargainingrepresentative.On the day of the election while preparations were being made for the conductof the election, Swanson told Bartlett in the presence of Johnson, who acted as 'aunionobserver, that if the men wanteda unionhe would go along with them.Directly after the electionalso inJohnson's presence, Swanson told Bartlett thathe would be ready to bargain any time Bartlett would call him.Thereafter Bart-lett telephoned, wrote, and telegraphed Swanson seeking to bargain but did notletter dated June 13.The last communication is a telegram dated in about themiddle of July.Sometime after the election Gustofson asked Frost whether he was in the Unionand Frost admitted that he was a member of the Union.On June 9, Plant Superintendent Jack Walton informed Johnson that he was laidoff for about 2 weeks and also declared to Johnson that since the men had broughttheUnion into the plant, the Respondent could not transfer the men to otheremployment at the plant or have the men sweep floors as had been done in the past.Johnson was not thereafter recalled for employment.As has already been noted, itis alleged that Johnson is a discriminatee.In July, according to the credible testimony of Manuel W. Long, anotherallegeddiscriminatee, Gustofson stated that Swanson would not work under a union, thatthemen should vote the Union out and get an independent union, and that hebelieved that Swanson would cooperate if the men got an independent union.4 Long,who was a union member, volunteered that while he remained employed by theRespondent and the majority of the men wanted a union he would have to go alongwith them.Long also stated that under the circumstances he was going to lookfor another job during the coming vacation and Gustofson suggested that Longwould lose timetrainingfor another job.About a week prior to the vacation shutdown on July 28, John Peck, an allegeddiscriminatee, who was a member of the union bargainingcommittee,talked withGeneral Foreman Webb Anderson about the Union.On thisoccasion and/or ina conversation directly after the vacation period Anderson told Peck that he couldnot give him any advice but that maybe they could bargain with Swanson if theyleft the union representative out.Peck replied that he did not think that theycould do that or wanted to do that.The plant was shut down for vacation during the 2-week period beginning Monday,July 28.During the first week, seven employees performed maintenance work onlyat the plant.During the second week, 13 employees reported for work.Theseemployees lacked sufficient service to be entitled to 2 weeks' vacation.On the first working day after the vacation period, Monday, August 11, membersof the bargaining committee spoke to Anderson about leaving the Union.Commit-teeman Berry told Anderson that some of the men wanted to get out of the Unionand asked Anderson for advice as to how this could be accomplished.Andersonreplied that he could not give any advice, but that they could talk to Swanson andget an independent union.Committeeman Peck approached Anderson the same day,told him that some of the men wanted to get out of the Union, and inquired as tohow this could be done.Anderson stated that he did not know, but he would talkto Swanson.Anderson arranged a meeting with Swanson.The next morning, August 12,Swanson met with Union Committeemen Berry, Peck, and Frost.Also present atthismeeting was employee Richard Regan.At thismeetingPeck inquired as to4 For the reasons already given, Gustofson's denial that he suggested an independentunion to Long is not credited. SWANSON'S, INC.415what they would be given to get out of the Union. Swanson stated that the mendeserved more money and insurance, but that he could not promise anything.Themen also sought advice as to how they could get out of the Union, and Swansonstated that he could not advise them but that he had a certain document on thesubject they could see and return to him. Swanson also pointed out that theycould go to the Board's Regional Office in Atlanta.One of the men stated thatsome of the employees feared a layoff if they got out of the Union, and Swansonreplied that he was not thinking of laying anyone off, that he did not want to losea man, that he had a good group of men, that he could get all the work they couldhandle, and that he wanted to build up the plant and add more men to the force.Swanson continued that if he wanted to he could lay them off and get the men inNew York who had worked for him and were walking the streets, and that thesemen would have seniority over the present employees. Swanson gave one of themen the document on how to get out of the Union and upon inquiry told the menitwould be all right to hold a meeting in the back of the plant.The men toldSwanson that they would give him an answer the next day as to whether they wouldstay in the Union.During this meeting Swanson complained to Frost about Frost'shaving recommended Johnson for reemployment.5At lunch time the employees held a meeting in the back of the plant.At thismeeting a report was made of the discussion with Swanson, and the men decidedto have the committee go to Atlanta and consult with Union Representative Bartlett.The committeemen were given time off from work, and the next day they went toAtlanta.The following day, August 14, during the lunch period the men conducted anothermeeting at the plant.They then unanimously decided to remain in the Union, andcommittee members reported this decision to Anderson.The layoff of Peck, Long,and Berry, which are alleged to be discriminatory, occurred by the close of businessthat day.Frost, too, was laid off on this occasion.That afternoon after timecardshad been removed from the rack, Long suggested to Gustofson that some of the menwere going to get their walking papers.Gustofson declared to Long that the menhad made a fool of Swanson, that they had pretended that they were going to votethe Union out, and that they saw Bartlett and unanimously decided to remain in theUnion.When Walton handed Berry his check, Berry inquired whether he was laidoff or discharged and Walter replied that he did not know. Berry stated that hemight want to look for another job and Walton advised Berry that if he could findanother job, he had better take it.When Walton gave Peck his check he told Peckthat he was laid off for a while.C. The conclusions1.Interference,restraint,and coercionIt is foundthatthe Respondent violated Section 8(a) (1) of theAct byForemanGustofson's inquiries concerning the union interest, affiliation,and/or the schedulingof a union meeting of Norris and Frost, andby Gustofson's threat that the plantwould be shut down if the Union came into Frost, Johnson, Brown, and Long; andby Swanson's inquiries as to union interestor affiliationof Johnsonand Norris, andby Swanson's threatsnot to workunder a union and/or to replace his employees ifthey continued in the Union to Johnson,Peck,Berry,Frost, and Regan.2.The refusal to bargainAs already found, a representation election was held among the Respondent'semployees in Case No. 10-RC-4122 on May 23, 1958, and the Union was certifiedas bargaining representative on June 3.On June 13, the Union made its first writtenbargaining request but received no reply.The Respondent contests the validity ofthe certification urging that the election was held under circumstances which did notpermit a fair choice by the employees.No objections to the election were filed withinthe time provided for in the Board's Rules and Regulations and no showing was madethat the matters now urged are newly discovered. It is found that in violation ofSection 8(a)(5) of the Act, beginning June 13, 1958, the Respondent refused tobargain with the Union as the certified bargaining representative in the appropriateunit described in Case No. 10-RC-4122.5 This matter will be discussed in the portion of the report dealing with the allegationof discriminationas to Johnson. 416DECISIONS OF NATIONAL LABOR RELATIONS BOARD3.The discriminationa.Douglas JohnsonThe General Counsel contends that the Respondent discriminated against DouglasJohnson beginning June 9, 1958, in violation of Section 8(a)(3) of the Act.TheRespondent's position is that although Johnson was told he was laid off, he was infact discharged; and further that Johnson was let go for lack of work in his depart-ment, his undesirable conduct in the plant, and his incompetence as an employee.In addition, the Respondent explains that subsequent to Johnson's discharge heengaged in conduct which confirmed the decision not to recall him as being unfit.As appears above, on Johnson's last day of employment, June 9, Plant Superin-tendent Walton told Johnson that he was laid off for about 2 weeks and that becauseof the Union contrary to the practice of transferring men to other work, Johnsoncould not be assigned to other employment around the plant.Works Manager William J. Haliday testified that he participated in the decision toterminate Johnson and that the factors involved were lack of work and general plantconduct.In explaining general plant conduct, Haliday testified that Johnson hadbeen doing a lot of arguing with the men at the plant and that employee RufusRoberts had reported to him that Johnson had threatened to tear up Roberts' car ifAfter Haliday had testified that there were noother factors taken into consideration in Johnson's termination, he was asked furtheras part of his direct examination whether Johnson's work was satisfactory and repliedthat in the course of business there had been complaints from Foreman Gustofsonthat Johnson was slow in setting up his machine and that his slowness increased costsexcessively.Haliday also testified that the foremen kept production records whichwould show employee efficiency.Foreman Gustofson, who testified both that he participated with Swanson in thedecision to lay off Johnson the last time and that he had nothing to do with Johnson'slast layoff, denied that he kept a record of Johnson's production.Gustofson testifiedthat Johnson was a slow worker and that he had known that for about 3 years.In his testimony Gustofson stated that it was Swanson who decided to recall Johnsonafter the prior layoff, and also that, "I just needed him [Johnson] and we called himback."Gustofson further testified that Johnson was terminated because he wasstirring up a lot of trouble at the plant by causing discontent, and that employeeJames Peters had reported to him, Gustofson, that Johnson had told Peters that hemight find hs car smashed up in the parking lot if he did not sign up in the Union.Gustofson offered a further reason for Johnson's termination, namely, that it hadbeen reported to him that Johnson had had a fight at a union meeting at the hotelwith an employee sometime after Johnson was last employed, and that after thisincident they definitely decided not to recall Johnson.6Gustofson did not testify tolack of work as a factor in Johnson's case.Swanson related in his testimony that in May after Johnson had been laid off in aplantwide layoff in February, employee Frost talked to Swanson about taking John-son back.According to Swanson, Frost stated that Johnson had not been able tofind a job and he needed the work, and that Johnson was a nervous wreck justhanging around. Swanson continued, that he told Frost to have Johnson come inand that he would talk to him. In his conversation with Johnson prior to reemployinghim, according to Swanson, he told Johnson that he would have to change, dobetter work, produce, and not interfere with the men any more. Swanson testifiedfurther that it was he who decided to terminate Johnson around June 9. Swansonexplained that after the election of May 23, Johnson had gotten more arrogant thanever, that Johnson had caused a lot of trouble with the men in the plant in that0 ,According to employee Peters in the press department on the day of the election, whichhe placed as having occurred on August 16, Johnson threatened to cut his car tires, and inthe washroom during the week following the election Johnson asked Peters to join theUnion and unnn Peters' refusal threatened to have Peters' tires cut.Peters testified toanother incident after a union meeting at the hotel which he also placed as havingoccurred on August 16. On this occasion, according to Peters who admitted that he hadhad some beer about an hour earlier and who described himself as not having too big atemper, Johnson accused him of telling lies about Johnson.Upon Peters' denial toJohnson, Peters testified, Johnson struck him and they got into a fight. It is found thatthe substance of the incidents as related by Peters is correct.Employee Roberts testified that a few days after the election, which he placed as havingoccurred in October or early fall, Johnson tried to get him to join the Union and statedthat Roberts was liable to get his tires cut and his car bent up.The substance ofRoberts' testimony is also credited. SWANSON'S, INC.417Johnson would not remain at his machine, and that they just decided that they couldnot keep him. Swanson did not testify that lack of work was a factor in Johnson'scase.In view of the testimony of Haliday, Gustofson, and Swanson related above andthe Trial Examiner's observation of these witnesses, their explanations as to thefactors causing Johnson's termination cannot be accepted as correct.When Swanson interviewed Johnson for his last employment in about May, asalready reported, Swanson inquired whether Johnson was a union man. Johnsondenied such an interest and was rehired. Johnson had joined the Union in February.He handed out union cards to some of the employees and was elected a committee-man. Johnson also acted as a union observer in the representation election con-ducted on May 23.After Johnson's termination and at the August 12 meeting with the union com-mitteemen, as already noted, Swanson complained to Frost for having recommendedJohnson for reemployment.On that occasion. Swanson declared that Johnson hadnot measured up to expectations, that Johnson had come back working for the Union,and that a few days after Johnson returned he had the men fighting among themselves.It is accordingly found, as Swanson admitted to the committeemen at the August12 meeting, that Douglas Johnson was discharged on June 9, 1958, for his activitieson behalf of the Union in violation of Section 8(a)(3) and (1) of the Act.b. John Peck, Lester Berry, and Manuel W. LongContrary to the General Counsel's allegation that Berry, Long, and Peck werediscriminatorily laid off on August 14, 1958, the Respondent takes the positionthat these employees along with others were laid off for economic reasons in accord-ance with departmental seniority.The Respondent's records show that a total of six employees were laid off onAugust 14.7As has been found, Frost too was laid off on that date.Also, accord-ing to the Respondent's records, the employees who were laid off had less seniorityby department than the employees who were retained.According to Swanson andWorks Manager Haliday, departmental seniority was applied in this layoff. Swansonexplained in his testimony that whenever possible they try to apply seniority in allcases, that in many cases ability will be applied, and that personal histories are alsotaken into consideration.As has been noted, the Respondent is engaged in the fabrication and sale of metalproducts. It has its own line of merchandise which it sells to retail outlets, and alsomanufactures components for segments of the electrical, electronics, aircraft, andother industries.According to Haliday, one of its principal manufacturing con-tractswas with National Linen, which represented a substantial proportion of itsproduction work.8There was a decline in business in various of these activities andin the latter part of June, according to Haliday, he and Swanson discussed thelack of sufficient work for the employees and decided not to lay off anyone untilafter the vacation period, July 28 through August 8, as they felt the men wereentitled to their vacation pay.Haliday testified further that around July they werefairly certain that the National Linen contract would not be renewed, and that thefinal decision to lay men off was made right after they returned from vacation.Swanson testified that the layoff decision was reached before vacation, that theyfelt the men were entitled to their vacation pay, that they wanted to see whetherany business developed, and that additional business did not develop.Accordingto Swanson's testimony, the Respondent could not lay men off before the vacationperiod in view of the union activities as they did not want to get involved. Swansontestified further that they had good employees and that they were "bound to get afew radicals, but they can always be eliminated and taken care of."When the layoff came, Swanson testified that he gave "the superintendent theinstructions that they are laid off for lack of work or whatever the reason is."Atthe time of the layoff there was some work remaining to be done by Berry, Peck,and Long. Frost who was also laid off on this occasion was recalled for employment3 days later.He worked to about the end of the month and then quit his employ-I In addition to the three employees named above as alleged discriminatees,a summaryof the Respondent's records show that employees ChoiceWall,Alton Finley,and SamuelNorris were also laid off on August 14. This summary shows a total of 37 productionemployees prior to the layoff.8 HIalliday's testimony is not clear as to whether he intended to state that the NationalLinen contract alone or that contract and another one together constituted 25 percentof the plant's production. 418DECISIONSOF NATIONALLABOR RELATIONS BOARDment.According to Swanson,morethan half of the work performed in the depart-ments affected by the layoffs arose out of the National Linen contract.No replace-ments were hired for the laid-off employees and, according to Haliday and Swanson,such of their work as the Respondent had was rotatedamongthe remaining employ-ees, Swanson's son and the supervisory personnel.Prior to this layoff, at least when there had been a lack of work which was antici-pated to be of a short duration, according to Haliday and Swanson, men had beentransferred around within the plant to provide them with steady employment.OnAugust 12, 2 days prior to the layoff, at the meeting with the union committeemenwhen, as has been found, there was a discussion as to how the men could get outof the Union, Swanson declared that he was not thinking of laying anyone off,that he did not want to lose a man, and that he could get all the work he could handle.Yet by the close of business on the day the employees unanimously decided toremainin the Union and it was so reported to management, union member Long andCommitteemen Peck and Berry were told that they were laid off. Foreman Gustof-son, who, as has been found, had been informed by Long that he would go alongwith the men so long as a majority of the men wanted a union, explained to Longwhen the layoffs became known that the men had made a fool of Swanson, thatthe men had pretended that they were going to vote the Union out, and that afterthey saw the Union representative they decided to remain in the Union.In view of the findings regarding Haliday and Swanson as witnesses made in con-nection with the Johnson case and the above findings, Haliday's and Swanson'sexplanations for the layoff cannot be accepted as correct. It is found that Gustof-son's declaration to Long is essentially the correct explanation for the layoffs andthat the layoffs were brought about by the decision to remain in the Union.It is accordingly found that John Peck, Lester Berry, and Manuel W. Long werediscriminatorily laid off on August 14, 1958, in violation of Section 8(a)(3) and(1) of the Act.IV.THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEThe activities of the Respondent set forth in section III, above, occurring inconnection with the operations of the Respondent described in section 1, above, havea close, intimate, and substantial relation to trade, traffic, and commerce amongthe several States, and tend to lead to labor disputes burdening and obstructingV. THE REMEDYIt having been found that the Respondent has engaged in unfair labor practicesin violation of Section 8(a)(1), (3), and (5) of the Act, it will be recommendedthat the Respondent cease and desist therefrom and take certain affirmative actiondesigned to effectuate the policies of the Act.Thus, having found that the Respondent interfered with, restrained, and coercedits employees by the conduct enumerated in section III, C, 1, the Trial Examiner willrecommend that the Respondent cease and desist from this conduct.Having also found that the Respondent discriminated with regard to the hire andtenure of employment of Douglas Johnson on June 9, 1958, and John Peck, LesterBerry, and Manual W. Long on August 14, 1958, the Trial Examiner will recom-mend that the Respondent offer each of them immediate and full reinstatement tohis former or substantially equivalent position without prejudice to his seniority orother rights and privileges, and make each of them whole for any loss of paysuffered as a result of the discrimination against him, by payment to each of themof a sum of money equal to the amount he would have earned from the date ofthe discrimination to the date of the offer of reinstatement less net earnings to becomputed on a quarterly basis in the manner established by the Board in F. W.Woolworth Company,90 NLRB 289, 291-294. Earnings in any one particularquarter shall have no effect upon the backpay liability for any other such period.Itwill also be recommended that the Respondent preserve and make available tothe Board, upon request, payroll and other records to facilitate the computation ofbackpay due.Having found that the Respondent refused to bargain in violation of the Act, theTrial Examiner will recommend that upon request the Respondent bargain collec-tivelywith the Union and, if an understanding is reached, such understanding beembodied in a signed agreement.As the unfair labor practices committed by the Respondent were of a characterstriking at the roots of employee rights safeguarded by the Act, it will also berecommended that the Respondent cease and desist from infringing in any mannerupon the employee rights guaranteed in Section 7 of the Act. CENTRAL OKLAHOMA MILK PRODUCERS ASSOCIATION419Upon the basis of the foregoing findings of fact,and upon the entire record inthe case, the Trial Examiner makes the following:CONCLUSIONS OF LAW1. International Brotherhood of Firemen and Oilers,AFL-CIO,isa labororganization within the meaning ofthe Act.2.By discriminating in regard to the hire and tenure of employment of theemployees named above,in the section entitled, "The Remedy," thereby discouragingmembership in the Union,the Respondent has engaged in unfair labor practiceswithin the meaning of Section 8(a) (3) and (1) of the Act.3.By engaging in the conduct set forth in section III, C, 1, the Respondent hasengaged in and is engaging in unfair labor practices within the meaning of Section8(a)(1) of the Act.4.The Union on Jun 3, 1958,was and at all times thereafter has been the exclu-sive bargaining representative of all employees in the unit found to be appropriateinCase No.10-RC-4122,for the purposes of collective bargaining within themeaning of Section9(a) of the Act.5.By refusing to bargain collectively with the Union as the exclusive repre-sentative of its employees in an appropriate unit,beginning June 13, 1958, theRespondent has engaged in and is engaging in unfair labor practices within themeaning of Section 8(a)(5) of the Act.6.The aforesaid unfair labor practices are unfair labor practices affectingcommerce within the meaning of Section 2(6) and(7) of the Act.[Recommendations omitted from publication.]Central OklahomaMilk ProducersAssociationandInterna-tional Brotherhood of Teamsters,Chauffeurs,Warehousemenand Helpers of America,Local No. 886.Case No. 16-CA-1188.November 30, 1959DECISION AND ORDEROn July 17, 1959, Trial Examiner Lloyd Buchanan issued his In-termediate Report in the above-entitled proceeding, finding that theRespondent had engaged in and was engaging in certain unfair laborpractices and recommending that it cease and desist therefrom andtake certain affirmative action, as set forth in the copy of the Inter-mediate Report attached hereto.Thereafter, Respondent filed excep-tions to the Intermediate Report and a supporting brief.'Pursuant to the provisions of Section 3 (b) of the Act, the Boardhas delegated its powers in connection with this case to a three-member panel [Chairman Leedom and 'Members Bean and Fanning].The Board has reviewed the rulings made by the Trial Examinerat the hearing and finds that no prejudicial error was cominitted.2'The Respondent also requested oral argument.As the record, exceptions, and briefadequately present the issues and the position of the parties, the request for oral argu-ment is denied."At the outset of the hearing, the Trial Examiner overruled Respondent's motion forcopies of pretrial statements of all persons interviewed by the General Counsel.Respond-ent excepts to thisruling.Under the rule enunciated by the Board inRa-Rich Manufac-turing Corporation,121NLRB 700, Respondent was entitled to demand such pretrialstatements only after the declarants had testified at the hearing.As they had not yettestifiedwhen the motion was made, we find the exception to be without merit.The Respondent contends (1) that the amended complaint is defective because it wasnot signed by the General Counsel, (2) that it was served 4 days prior to the hearing,125 NLRB No. 56.